Citation Nr: 1527091	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  10-46 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a respiratory disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Moshiashwili, Associate Counsel 






INTRODUCTION

The Veteran had active service from September 1967 to September 1971.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.


FINDING OF FACT


The most probative evidence fails to link the Veteran's respiratory disorder to active service.


CONCLUSION OF LAW

The criteria for service connection for a respiratory disability are not met. 38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303.


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist
 
Under applicable criteria, VA has certain notice and assistance obligations to claimants. See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).
 
Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1). Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004). This notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA's notice requirements were satisfied by a November 2008 letter which advised the Veteran of the criteria for establishing service connection. The letter was sent prior to the initial adjudication of the Veteran's claim in September 2009. 

Next, VA has a duty to assist the Veteran in the development of his claim. This duty includes assisting him in the procurement of pertinent medical records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. In this case, the RO has obtained and associated with the claims file the Veteran's service treatment records, post-service VA and private treatment records, and lay statements.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim. A medical examination or medical opinion is necessary in a claim for service connection if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but: (A) Contains competent lay or medical evidence of a currently diagnosed disability or persistent or recurrent symptoms of disability; (B) Establishes that the Veteran suffered an event, injury or disease in service, or has a disease or symptoms of a disease listed in §§ 3.309, 3.313, 3.316, or 3.317 manifesting during an applicable presumptive period provided the claimant has the required service or triggering event to qualify for that presumption; and (C) Indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board does not question that the Veteran suffers from a respiratory disorder. However, apart from his conclusory, generalized statements there is no evidence indicating that this disorder had its onset in service or was due to an event or injury in service, as discussed below in more detail.  Therefore, the Board finds that the evidence of record does not trigger the necessity of an examination in order to decide the claim on the merits. See 38 C.F.R. § 3.159(c). 

For the foregoing reasons, the Board concludes that VA has made all reasonable efforts to obtain evidence necessary to substantiate the Veteran's claim. Consequently, no further assistance to the Veteran with the development of evidence is required.
 
Service Connection

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110. 'Service connection' basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with active service in the Armed Forces, or if preexisting such service, was aggravated therein.
 
Establishing direct service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

In his January 2009 letter, the Veteran contends his respiratory disorder is a result of drinking impure water while in the field during his second tour of duty in Vietnam, from June 1970 to April 1971. He asserts that this caused him to be treated or hospitalized twice during his second tour. 

In another statement from January 2009, he asserts that "Until I served in the Republic of South Viet Nam, I was never ill. But it was just a short time after I was released from active duty that my health problems began." In his statement of October 2009, he asserts that he was assigned to a unit doing field missions the first time he experienced this respiratory ailment. He stated that sick bay at his base was not able to diagnose or treat him, so they sent him back into the field.

The Veteran states that after service, he received private treatment for his respiratory problems, either beginning in 1974 (per his VA Form 4142 of January 2009) or early 1976 (per his letters of September and October 2009). He states that he has been hospitalized multiple times for this issue. 

After reviewing the record, the Board finds that the credibility of the Veteran's statement that his symptoms began in service is outweighed by more probative evidence to the contrary.  The most probative evidence does not support a nexus between the Veteran's service and the current respiratory disorder, and therefore is against a grant of service connection.

The Board acknowledges that the Veteran has a current disorder. The evidence includes VA and private treatment records in which the Veteran's disorder is characterized in several ways. Specifically, the descriptions include a VA doctor diagnosing him with asthma in June 2010; a clinician diagnosing him with asthmatic bronchitis in August 2010; and another doctor listing him as having "breathing problems" in December 2009.
 
However, the Board finds that the Veteran's testimony as to the onset of his disorder is not credible because it is outweighed by medical evidence in the record. During his separation exam, in April 1971, no respiratory problems were reported, and an in-service clinician found his lungs were normal. In a February 1971 sick bay report, there is extensive reporting on a foot disorder ("foot drop"), but no mention of respiratory issues.  This report includes a statement that the Veteran continued to play basketball as normal. In a November 1970 sick call report for a sore throat, the Veteran's chest is listed as clear. The only sick call report prior to that during the Veteran's second tour in Vietnam was in July 1970 for a puncture wound.  During the Veteran's second tour, the Veteran repeatedly received treatment for illness, injury, and even a neurological disorder, all logged, with no mention of any respiratory issues.  Thus the board finds that the absence of complaints, diagnoses, or treatment for any respiratory disorder in the service treatment records, when combined with the presence of treatment for other disorders and the affirmative clinical finding of the lungs as normal at separation, outweighs the Veteran's contention that he experienced and was treated for a respiratory disorder in service.

Further, the Veteran is not competent to provide a nexus opinion as to the onset of his respiratory disorder.  See Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  While the Veteran is competent to give testimony about his subjective experience of his symptoms, he is not competent to speculate whether the water he drank in Vietnam caused his disorder.  Further, no competent positive nexus opinion is of record.  The Board is cognizant of a December 2009 VA treatment record wherein a doctor records the Veteran's medical history.  As this statement is recorded under "HPI" [history of present illness] and the VA physician is clearly recording what it "sounds like" the Veteran believes his symptoms were, it does not represent a medical nexus opinion.

The most probative evidence of record shows that the Veteran's respiratory disorder is unrelated to service. Accordingly, reasonable doubt does not apply, and the Veteran's appeal of the issue of entitlement to service connection for a respiratory disability is denied.

ORDER

Service connection for a respiratory disability is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veteran's Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


